Citation Nr: 1755073	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  08-16 325 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a gynecological disorder manifested by miscarriage claimed as secondary to an anthrax injection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her mother and therapist



ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from June 1987 to October 1987 and on active duty from January 1991 to June 1991 (and had additional periods of ACDUTRA with the Army National Guard.)  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2007 a hearing was held before a Decision Review Officer at the RO, and in September 2009 a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the record.  In April 2010, March 2014, and September 2015, the Board remanded the matters for additional development.

The issue of service connection for a seizure disorder is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDING OF FACT

Any gynecological disorder manifested by miscarriage is not shown to be etiologically related to a disease or injury during a qualifying (Federalized) period of active duty service.


CONCLUSION OF LAW

Service connection for a gynecological disorder manifested by miscarriage is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in July 2005, March 2006, and April 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any other issues with respect to the duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board finds there has been substantial compliance with its September 2015 remand directives with respect to the matter adjudicated herein.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

The Veteran contends that she suffered a miscarriage as the result of an anthrax vaccination she received in service prior to deployment to Southwest Asia.  Her STRs are silent for receipt of an anthrax vaccination.  In a March 1996 report of medical history, she reported that she was treated at South Suburban Hospital in December 1994 in connection with a miscarriage.  

An October 2000 pap smear was within normal limits.  On August 2004 service examination, genitourinary and pelvic exams were normal.

On October 2006 VA examination, the Veteran reported that her first pregnancy was at age 18, which she terminated with an elective abortion.  She reported that her second pregnancy was with twins in 1995, and she spontaneously miscarried in the first trimester.  The examiner noted that the claims file did not include records from the 1995 pregnancy as the Veteran was seeing private providers at that time; therefore, neither pregnancy nor miscarriage could be confirmed.  The Veteran contended that her miscarriage was due to chemical exposures in Saudi Arabia, in 1991 and the anthrax vaccine, which she was received prior to her deployment to Saudi Arabia.  The examiner noted that the Veteran's experience in Saudi Arabia was over four years prior to her miscarriage.  Following physical examination, the impressions included possible history of miscarriage in 1995 although without any supporting documents.  The examiner opined that, given dates of exposure to possible toxins and the timing of the reported miscarriage, it is not likely that the miscarriage was related to any exposures in Saudi Arabia or anthrax vaccine.

At the September 2009 Travel Board hearing, the Veteran testified that she received an anthrax vaccination in 1991, and had a miscarriage in 1994.  She testified that no doctor had said the miscarriage might be related to the anthrax vaccination.

On April 2014 VA examination (pursuant to the Board's March 2014 remand), the Veteran reported that she was pregnant with twins in approximately 1995/1996 and that this pregnancy ended in spontaneous abortion of both fetuses, several weeks apart.  She denied any subsequent pregnancies.  She stated she had a prior pregnancy at age 18 which was electively terminated.  The gynecological history was otherwise positive only for a history of abnormal LSIL Pap smear in September 2010, status post colposcopy with negative biopsy for cervical cancer in October 2010, and subsequent normal surveillance pap smears.  There was no other known history of gynecological conditions.  There were no current symptoms related to a gynecological condition.  The Veteran did not report ever having treatment for symptoms or findings of any disease, injury, and/or adhesions of the reproductive organs.  The diagnosis was status post remote history of spontaneous abortion, with no underlying chronic gynecological conditions found.

The examiner opined that the Veteran's claimed miscarriage was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that, despite the Board's remand instructions for procurement of gynecology treatment records from South Suburban Hospital regarding the Veteran's claimed December 1994 miscarriage, there were presently no such records included in the claims file; therefore, presently there was no records evidence to 1) verify the Veteran's reported history of 1994 miscarriage, or 2) clarify the circumstances/causes of said miscarriage.  The examiner opined that, regardless of the lack of evidentiary records, medical literature does not support a probable causal relationship between an anthrax vaccination in service and her subsequent reported 1994 miscarriage.  The examiner noted that the claimed vaccination would have taken place in 1991 and the claimed miscarriage occurred years later in 1994.  The examiner opined that this chronology in and of itself does not support a likely vaccination reaction occurred as most adverse reactions are acute, and more significantly, a review of peer-reviewed medical literature did not find support for causal relationship between such vaccination and miscarriage.  The examiner noted that, to date, there do not appear to be any established long term adverse effects of the anthrax vaccine, including effects on female fertility and pregnancy, and surveillance for adverse events in the military population, which included a 25 year longitudinal study of employees at Fort Detrick, Maryland, revealed no pattern of serious adverse events,.  The examiner noted that a cohort study of active duty women in the U.S. Army showed anthrax-vaccinated and unvaccinated women had equivalent likelihoods of becoming pregnant and giving birth; the safety and efficacy of the anthrax vaccine were reviewed by the National Academy of Sciences, Institute of Medicine, & CDC which found no convincing evidence of long term adverse health effects.  The examiner noted that recognized short-term adverse reactions for the anthrax vaccine are similar to those for all vaccines - local injection site reactions, muscle aches, headaches, fatigue, and hypersensitivity reactions.  The examiner opined that the preponderance of medical evidence [is against} any long term health problems associated with the anthrax vaccine, including subsequent miscarriage.  

The examiner was also unable to find documentation verifying that the Veteran indeed received an anthrax vaccination in service; the examiner noted that while vaccination records in the Veteran's STRs clearly document dates of administration of other vaccines, there was no documentation that the Veteran received the anthrax vaccine.  The examiner noted that, in researching the military's history of anthrax vaccine administration, it was found that the military-wide AVIP (anthrax vaccine immunization program) did not begin until 1998, and that prior to then few service members had received this vaccination.  The examiner observed that the Veteran's reported history of receiving anthrax vaccination in service is somewhat questionable; however, even giving her the benefit of the doubt, a causal relationship between the anthrax vaccine and her subsequent miscarriage years later is purely speculative and unsubstantiated by medical evidence.

Pursuant to the Board's September 2015 remand, and the AOJ's request, the Veteran submitted an authorization for release of December 1994 and from 2005 to the present records from South Suburban Hospital.  These show emergency treatment in February 2013 for ideas of harming herself, and in November 2013 for back pain following a motor vehicle collision.  No records from December 1994 or pertaining to miscarriage were received.

A chronic gynecological disorder underlying a postservice miscarriage is not shown.  Consequently, service connection for such disorder on the basis that it became manifest in service and persisted is not warranted.  Furthermore, it is not shown that the Veteran received an anthrax vaccination in service.  Conceding (strictly for purposes of this discussion, as it is not supported by the record), that she might have received such vaccination (and that it was undocumented), there is no competent evidence that supports that the Veteran's postservice miscarriage may be due to such vaccination.  Whether or not a miscarriage may be due to a remote vaccination is a medical question.  The most probative medical opinion that addresses this question is the opinion offered in April 2014 examination to the effect that medical literature does not support that there might be such a relationship; that opinion is consistent with the October 2006 examiner's opinion (which contained less detailed rationale).  The October 2006 VA examiner opined, given the dates of exposure to possible toxins and the timing of the reported miscarriage (over four years later), that it is not likely that the miscarriage was related to any exposures in Saudi Arabia or anthrax vaccine.  The April 2014 VA examiner noted the lack of records evidence to clarify the circumstances/causes of the reported 1994 miscarriage, as well as the lack of documentation of the Veteran having received an anthrax vaccination, and opined that review of the medical literature fails to support a probable causal relationship between the Veteran's alleged in-service anthrax vaccination and her subsequent reported miscarriage several years later.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim seeking service connection for a gynecological disorder manifested by miscarriage.  Accordingly, the appeal in the matter must be denied.  


ORDER

Service connection for a gynecological disorder manifested by miscarriage (claimed as secondary to an anthrax vaccination) is denied.


REMAND

On review of the record, the Board finds that the matter of service connection for a seizure disorder must again be remanded for evidentiary development.

In the previous [September 2015] remand, the Board instructed that the Veteran be afforded an examination by a neurologist to determine the nature and likely etiology of her seizure disorder, to include whether it is related to her service-connected PTSD with symptoms to include bipolar disorder.  A review of the record found that a medical opinion was submitted in November 2015, in which a reviewing VA neurologist stated opinions regarding whether the Veteran's seizure disorder is directly related to her active service.  However, the secondary service connection theory of entitlement was not addressed.  Additionally, the Board requested an examination by a neurologist, not merely an addendum opinion.  It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Corrective action is necessary upon remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a neurologist to determine whether she has a seizure disorder that is either directly related to her service or was caused or aggravated by her service-connected PTSD with bipolar disorder.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on examination and file review, the examiner should provide an opinion responding to the following:

a)  Please opine, based on the factual evidence of record, whether the Veteran's diagnosed seizure disorder is at least as likely as not (a 50% or better probability) directly related to her active service, including vaccinations therein, or was caused or aggravated by (increased in severity due to) her service-connected PTSD with bipolar disorder.  

b)  If a seizure disorder is found to not have been caused, but to have been aggravated by, the PTSD with bipolar disorder, the examiner is requested to specify further, to the extent possible, the degree of disability (in terms of manifestations and/or impairment) that is due to such aggravation.

c)  If a seizure disorder is determined to not be related to the Veteran's service or her service-connected PTSD with bipolar disorder, please identify the etiological factor(s) for the disorder considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

2.  The AOJ should ensure that all development ordered is completed.  The AOJ should then readjudicate the matter remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


